  Case 9:19-mj-08363-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 6

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT                                 Y                    oc
                                                                                                               .   .
                                                        forthe
                                              SouthernDistrictofFlorida
                                                                                          ALC 2S 2218
               United StatesofAmerica                                                    AxoEuA E. xoBtz
                            v.                                                          CLEBK U S DIST.CT.
                                                                 CaseN o. 19               OFF'
                                                                                           '
                                                                                              Lh.-W,RB.
                     Steven W ilson




                                              CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,state thatthefollowing istrueto thebestofmy knowledge andbelief.
Onoraboutthedatets)of                  Auqust22,2019         inthecounty of               Palm Beach               inthe
   Southern    Districtof               Florida      ,thedefendantts)violated:
         CodeSection                                                 OffenseDescription
Title21,United States Code,               Distributi
                                                   on ofa Controlled substance,nam el
                                                                                    ya mi
                                                                                        xture and substance
Section841(a)(1)                          containing adetectable amountofheroin,a Schedule Icontrolled substance,
                                          inviolationofTitle21,Uni
                                                                 tedStatesCode,Section841(a)(1).




       Thiscriminalcomplaintisbased onthesefacts:
See AttachedAffidavit




        W Continuedontheattachedsheet.

                                                                          g'

                                                                                  Complainant'ssignature

                                                                        Joseph C .Verneer,IV DEA SpecialAqent
                                                                                   Printednameand title

Sworn to before meand signed in my presence.                                        .
                                                                                                           T

Date: r/zr/z,                                                   /M                 xx
                                                                                     Judge'
                                                                                          ssignature

City and state'
              .                  W estPalm Beach,FL                        Bruce Reinhad,U.S.Maqi
                                                                                                strate Judge
                                                                                   Printed nameand title
Case 9:19-mj-08363-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 6



                                        A FFID A V IT
                                             OF
                                     SPE CIA L A G EN T
                                 JO SEPH C .VE RN EE R ,IV
                        DR U G EN FO R CE M EN T A DM INISTR AT IO N
                       UN ITED STA TE S D EPA R TM EN T O F JU STICE

       1,Joseph C.V erneer,lV ,being duly sw orn,depose and state asfollow s:

               1am aSpecialAgent(SA)withtheDrugEnforcementAdministration (DEA)United
StatesDepartmentofJustice(DOJ),currentlyassignedtotheM iamiFieldDivision,W estPalm Beach
District O ffice,in W est Palm B each,Florida. A s such,l am an investigative or 1aw enforcem ent

officeroftheUnited StateswithinthemeaningofTitle18,United StatesCode,Section2510(7),in
thatlam em pow ered by law to conductinvestigationsof,and to m ake arrestsfor,offensesenum erated

inTitle 18,United StatesCode,Section2516(1)(e)andTitle21,United StatesCode.
              l have been a SA w ith D EA since Febnzary 21,2016. Prior to m y em ploym entwith

D EA ,l served as a FederalA ir M arshalw ith the FederalA irM arshalService in the N ew Y ork and

M iam iField Office from M arch 2009 to February 2016. l am currently assigned to investigations

dealing w ith all.aspects of im portation,m anufacturing,and distribution of illegaldrtzgs,to include,

butnotlim ited to,heroin,fentanyl,cocaine hydrochloride,and cocaine base com m only referred to as

tscrack''cocaine.

       3.     W hile em ployed w ith the DEA ,lhave received ongoing training to include classes in

B asic Telecom m unication Exploitation,InternetTelecom m unication Exploitation and W ire and Oral

Telecom m unication lnterceptions. A s a SA w ith the DEA ,lhave conducted investigations of,and

have been instructed in investigative teclm iques concerning the unlaw ful distribution of illegal

narcotics,possession with intentto distribute controlled substances,im portation ofillegalnarcotics,

use of com m unication facilities to conduct illegal narcotics transactions, m aintaining places for

purposes of m anufacturing,distributing or using controlled substances and conspiracies to com m it

theseoffenses,inviolationofTitle21,UnitedStatesCodeSections841(a)(1),843(b),856,846,952,
Case 9:19-mj-08363-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 6



and 963,respectively. Based upon thisexperience,and through the experience ofotheragentsand

detectives w ith num erous years ofexperience,1 have also becom e w ellversed in the m ethodology

utilized in illegal narcotics trafficking, the specitic type of language used by illegal narcotics

traffickers,and the unique pattenzsem ployed by narcotics organizations. Ihave also participated in

physicalsurveillances,electronic surveillances,and w ire surveillances. Additionally,Ihave arrested

individuals forvarious drug violations and have spoken w ith a num berof drug dealers,drug users,

and inform ants concerning the m ethods and practices of drug traffickers. A s a result of m y law

enforcem entexperiences,and the experience of other agents and detectives 1have w orked w ith in

dealing w ith dnlg traffickers,Ihave found thatthey rarely speak openly abouttheir illegalnarcotics

transactions. Instead,they use coded language to disguise theirconversations aboutillegalnarcotics

transactions and also com m unicate via textm essages.

                                    Purpose ofthis A ffidavit

              The infonnation in this affidavit is personally know n to m e or has been provided to

m eby otherlaw enforcem entofficerseitherin person orthrough a review oftheirreports. The lim ited

purpose ofthis affidavit is to establish probable cause forthe arrestof Steven W ILSON for having

com m itted the crim inal offense of D istribution of a Controlled Substance, nam ely a m ixture or

substance containing a detectable nm ountofheroin,a Schedule Icontrolled substance,in violation of

Title21,United StatesCode,Section 841(a)(1).Accordingly,thisaffidavitdoesnotsetforthevery
factthatisknow n to m e,orotherofticers,regarding Steven W ILSON .

                          C ontrolled Purchase ofH eroin on A ulust22.2019

              On August 22,2019,after severalm onitored calls and text m essages discussing the

sale ofheroin,a DEA agent,acting in an undercovercapacity (UC),metwith Steven W ILSON
(W ILSON)attheTacoBellrestaurantparking1otlocatedinBocaRaton,Palm BeachCounty,Florida
and within the Southern D istrictof Florida to purchase 3.5 gram s of heroin refen'
                                                                                  ed to as an tleight
Case 9:19-mj-08363-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 6



ball''in return for $250.00 in U.S. currency. At approxim ately 11:40 a.m .,1aw enforcem ent
surveillance units observed W ILSON pullinto the Taco Bellparking lotw hile driving a dark grey

Chevy lmpala bearing a Florida license plate with assigned number CM 57542 (TARGET
VEHICLE).W ILSON thensentatexttotheUC whichread,çûl'm here,1'm inthegreyimpalabehind
J-J'D

        6.    The U C then entered the TA R GET V EH ICLE and m et w ith W ILSON . D uring an

audio and video-recorded transaction,the UC gave W ILSON $275.00 in U.S.currency. ln return,
W ILSON gave the U C approxim ately 3.5 gram s of white pow dery substance that later field-tested

positive for the presence of heroin. During the transaction,W ILSON told the U C that the white

pow dery substance w as çûw hite China.'' B ased upon m y training and experience,lknow thatûtchina

w hite''isstreettenninology forthe controlled substance heroin. During the drug transaction,the U C

and W ILSON also discussed afuturepurchaseofan ounce ofheroin for$1,300.00 in U.S.currency.
Shortly thereafter,the U C exited the TAR GET V EH ICLE and leftthe area.

                            A rrestofSteven W IL SO N on A uaust28.2019

              O n A ugust28,2019,after severalm onitored calls and textm essages discussing the

sale ofheroin,W ILSON agreed to m eetthe U C atthe sam e Taco Bellrestaurantnoted above to sell

theUC approxim ately loz.ofheroin forthepreviouslydiscussedpriceof$1,300.00.AstheUC and
sulweillance tm its arrived atthe Taco B ellrestaurant,the TA RGET V EH ICLE w as observed sitting

in the parking lot. Atthattim e,the UC sentW ILSON a textm essage to 1etW ILSO N know the U C

w as in the area. The U C then exited the U C vehicle and entered the passengerside ofthe TA RG ET

V EH ICLE. At thattim e,during an audio and video-recorded m eeting,W ILSON told the UC that

W ILSON had 25.5gram sand theprice would be $1,200.00.TheUC counted out$1,200.00 in U.S.
cunvncy and handed itto W ILSON . W ILSON then handed the U C a sm allbaggiecontaining a white

pow dery substance with an approxim ate w eightof 17.64 gram s.D uring the transaction,W ILSON
Case 9:19-mj-08363-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 6



 told the U C,Cs-l-ake it easy w ith thattoo,that bitbitw hat it is,take iteasy.'' A tthattim e,the U C

 exited the TA RG ET V EH ICLE and cleared the area. Agentsim m ediately approached W ILSON and

 executed an arreston W ILSO N . During the arrest,the$1,200.00 given to W ILSON by theUC was

 recovered from W ILSO N .

         8.       Law enforcem entlaterfield-tested the w hite pow dery substance given to the U C on

 August28,2019,and received m ixed results. Specifically,the firstfield test returned a very light

 positive result for the presence of heroin. The second field test was negative. The third field test

 retum ed a very lightpositive resultforthe presence offentanyl.The substance w illbe subm itted to

 the Palm Beach County Crim e Laboratory forfurther chem icalanalysis to detennine the identity of

 the substance sold by W ILSON to the U C on A ugust28,2019.

                                                         C onclusion

         9. Therefore,based on the factsand infonnation setforth in thisaffidavit,1respectfully

 subm itthatthere isprobable cause to believe thaton A ugust22,2019,Steven W ILSON did com m it

the crim inal offense of D istribution of a Controlled Substance, nam ely a m ixture or substance

 containing a detectable am ountofheroin,a Schedule lcontrolled substance,in violation ofTitle 21,

UnitedStatesCode,Section 841(a)(1).
                                                      FU RTH ER YO U R A FFIAN T SA ITH N A U G HT.

                                                            .          M
                                                          J z'
                                                             .Lf Ai--<w ---.
                                                       O SEPH C.VERN EER,IV
                                                      SPECIA L A GEN T
                                                      DRU G EN FOR CEM EN T A D M INISTR ATION



 sworntoandQ bscribed befo/ m ethis 2? dayofAugust,2019,atwestpalm Beach,Florida.
              .
                                   <
                                       M          .
                                                 >'
                                               ...


                                   .M
  ...'                      .'',
                               '           '
 z?

/BRUCERE HART
 UN ITED STATES M A G ISTRA TE JU D GE
Case 9:19-mj-08363-BER Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 6



                             UN ITED STAT ES D ISTR IC T C O U R T
                             SO U TH ERN D ISTR IC T O F FLO R ID A

                                    C ase N o. 19-8363-8ER

 UN IT ED STA TES O F A M ER IC A

 V S.

 Steven W ilson,

             D efendant.
                                             /

                                 C R IM IN A L C O V ER SH EE T


        D id thism atteroriginate from a m atterpending in the U nited StatesA ttorney'sOfticeprior
        toAugust9,2013(M ag.JudgeAliciaValle)?                  Yes      X     No
 2.     Did thism atteroriginate from a m atterpending in the N orthern Region ofthe United
        StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?
               Yes       X     No


                                             Respectfu    subm itted,

                                             Altl A FA JA RD O O SHA N
                                                 TED STA TES A T RN EY


                                      BY :
                                             JE l R C U
                                             A SS TAN          D ST ES A TTO RN EY
                                             F1o da B a o.1 70
                                             50 S.A u trali    enue,Suite 400
                                             W stPa1        ,FL 33401-6235
                                             Tel:      20-8711
                                             Fax:(561)820-8777
                                             Jennifer.Nucci@ usdoi.aov
